Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,825,276 and US 10,553,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the double patenting rejections of claims 35, 36 and 38 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art fails to disclose or fairly suggest a method of operating a lockset during a plurality of iterations of a recurring period of time, wherein each iteration of the recurring period of time comprises a plurality of blocks, and wherein the lockset includes a first powered component and at least one other powered component, the method comprising: determining a corresponding component-specific usage score of a particular block of the plurality of blocks for each of the at least one other powered component based on usage of the corresponding at least one other for the particular block, selecting a block-specific schedule for the first powered component based on the corresponding component-specific usages scores of the particular block by: selecting the block-specific schedule as a higher-power schedule in response to the corresponding component-specific usage scores satisfying a first criterion; and selecting the block-specific schedule as a lower-power schedule in response to the corresponding usage scores satisfying a second criterion different from the first criterion; and during a subsequent iteration of the recurring period of time, operating the first powered component during the particular block according to the block-specific schedule.
Regarding claim 28, the prior art fails to disclose or fairly suggest a lockset, comprising: a first powered component; at least one other powered component; a processor circuitry that executes during at least a portion of a plurality of iterations of a recurring period of time, wherein each iteration of the recurring period of time comprises a plurality of blocks; and a memory comprising a plurality of instructions stored thereon that, in response to execution by the processor circuitry, causes the lockset to: determine a corresponding component-specific usage score of a particular block of the plurality of blocks for each of the at least one other powered component based on usage of the corresponding at least one other powered component during the particular block in a particular iteration of the recurring period of time; select, for the particular block, a block-specific schedule for the first powered component based on the corresponding component-specific usages scores of the particular block by (i) selecting the block-specific schedule as a higher-power schedule in response to the corresponding component-specific usage scores satisfying a first criterion and (ii) selecting the block-specific schedule as a lower-power schedule in response to the corresponding usage scores satisfying a second criterion different from the first criterion; and operate, during a subsequent iteration of the recurring period of time, the first powered component during the particular block according to the block-specific schedule.
for the particular block, selecting a block-specific schedule for the powered component based on the usage score of the particular block by: selecting the block-specific schedule as a higher-power schedule in response to the usage score of the particular block satisfying a first criterion; and selecting the block-specific schedule as a lower-power schedule in response to the usage score of the particular block satisfying a second criterion different from the first criterion; and during a subsequent iteration of the recurring period of time, operating the powered component during the particular block according to the block-specific schedule.
Dependent claims 22-27, 29-34 and 36-40 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687